The State's witness, Patterson, being an officer of the law, testified that he went to defendant's home on "an average of once every two weeks" prior to his location and seizure of the contraband whiskey in question. This certainly implied that he had done so for the purpose of searching for illegal whiskey and therefore and placed upon the defendant such unwarranted burden as his reputation as a law enforcement officer carried. For this reason I am joining the dissent of Chief Justice Baker. *Page 227